DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-10 and 14-15) in the reply filed on August 10, 2022 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Barbour et al. (WO 2016134212 A1) in view of Conner (US Patent Publication 20150320588 A1). 
As to claim 1, Barbour et al. discloses controlling a controllable medical device, comprising: an input (input device, depicted as 106 in Figure 1; e.g., paragraph 24) that receives feedback data representative of a treatment response or effect in a subject (e.g., paragraph 24); a processor (main processing unit, depicted as 102 in Figure 1) in communication with the input and programmed to: receive the feedback data from the input and generate a posterior distribution therefrom; estimate an acquisition function from the posterior distribution (e.g., paragraph 26); and generate updated control parameter settings based on the acquisition function (e.g., paragraph 25); a memory in communication with the input and the processor, wherein the memory stores instructions for generating updated control parameter settings, the feedback data received from the input, and the updated control parameter settings generated by the processor (e.g. paragraph 24, “The main processing unit 102 may store the responses of the subject based on data received from the input device 106”); and an output that communicates the updated control parameter settings to a controllable medical device (stimulus inducer, depicted as 104 in Figure 1; also see paragraphs 24-25, for example). 
Additionally, as to claim 1, Barbour et al. discloses “The machine learning algorithm applies a Gaussian process regression algorithm to construct detection threshold estimates in real time. The Gaussian process regression allows for rapid and accurate estimation of multidimensional surfaces by constructing a Bayesian estimate of a function based upon prior distribution of probabilities for that function. The Gaussian process regression function includes a posterior function based upon a variable space, a covariance function and several hyperparameters. To assist in data collection for the Gaussian process, the main processing unit 102 executes an informative real-time sampling technique calculation technique based on Bayesian estimation. Each component of the Gaussian process regression algorithm will be discussed in further detail below” (paragraph 29). Barbour et al. discloses the invention substantially as claimed with a processor programmed to generate a response surface based on feedback data from user preferences between two different control parameter settings (e.g., paragraphs 29-30), but does not explicitly discloses “generate a response surface based on the feedback data using a probit function”. Conner discloses “a data processing sub-component can analyze data using one or more statistical methods selected from the group consisting of: multivariate linear regression or least squares estimation; factor analysis; Fourier Transformation; mean; median; multivariate logit; principal components analysis; spline function; auto-regression; centroid analysis; correlation; covariance; decision tree analysis; Kalman filter; linear discriminant analysis; linear transform; logarithmic function; logit analysis; Markov model; multivariate parametric classifiers; non-linear programming; orthogonal transformation; pattern recognition; random forest analysis; spectroscopic analysis; variance; artificial neural network; Bayesian filter or other Bayesian statistical method; chi-squared; eigenvalue decomposition; logit model; machine learning; power spectral density; power spectrum analysis; probit model; and time-series analysis” (paragraph 139). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the processing of feedback data by the processor of Barbour et al. to employee a probit model as disclosed by Conner since probit models are well known statistical method for data processing (e.g., Conner, paragraph 139). Therefore, it would have been an obvious matter of design choice to modify the statistical method for the data processing to obtain the invention as specified in claim 1. 
As to claims 2 and 5, the modified Barbour et al. discloses the feedback data received from the input further comprise behavior metrics, and wherein the processor is programmed to also generate the response surface based on the behavior metrics (e.g., Barbour et al., paragraphs 25-27 and 37, for example). 
As to claim 6, the modified Barbour et al. discloses the physiological data comprises at least one of neural signals (Barbour et al., paragraph 26, “The input device 106 may also be biopotential electrodes or an imaging device measuring neural activity”). 
As to claim 7, the modified Barbour et al. discloses the invention substantially as claimed but does not explicitly disclose “physiological data comprises chemical signals including at least one of insulin levels or glucose levels”. It would have been obvious to one having ordinary skill in the art to modify the physiological data to include chemical signals in order to provide the predictable results of modifying the treatment to meet specific patient therapeutic needs are requirements.  
As to claim 9, the modified Barbour et al. discloses the user preferences comprise user preference responses to a questionnaire. (e.g., Barbour et al, paragraph 26).
As to claim 10, the modified Barbour et al. discloses the controllable medical device is at least one of an electrical stimulation device (e.g., Barbour et al., Abstract and Figures 1-2, for example). 
Claim Objections
Claim 1 is objected to because of the following informalities:  lines 15-16, “medical device wherein” should be --medical device; wherein—and in lines 17-18 “function wherein” should be --function; wherein--. Appropriate correction is required.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA M ALTER whose telephone number is (571)272-4939. The examiner can normally be reached M-F 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSSA M ALTER/Primary Examiner, Art Unit 3792